            Case 2:20-cv-00319-CB Document 4 Filed 01/13/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ALVIN R. SIMMONS, JR.,                        )
                                              )
                       Plaintiff,             )       Civil Action No. 20-319
                                              )
       v.                                     )       Judge Cathy Bissoon
                                              )
COMMONWEALTH BANK, et al.,                    )
                                              )
                       Defendants.            )


                                     ORDER OF DISMISSAL

       For the reasons that follow, Plaintiff’s Complaint will be dismissed pursuant to the screening

provisions in 28 U.S.C. § 1915.

       Plaintiff has been granted leave to proceed in forma pauperis (“IFP”), and the Complaint

is subject to the screening provisions in 28 U.S.C. § 1915(e). See Atamian v. Burns, 2007 WL

1512020, *1-2 (3d Cir. May 24, 2007) (“the screening procedures set forth in [Section] 1915(e)

apply to [IFP] complaints filed by prisoners and non-prisoners alike”) (citations omitted).

Among other things, the Court is required to dismiss any action lacking subject matter

jurisdiction – a concern the Court owes a duty to raise, sua sponte, in any case before it.

See Huber v. Taylor, 532 F.3d 237, 249 (3d Cir. 2008).

       Plaintiff alleges federal question jurisdiction, and the sum-total of his allegations are:

“Violation of civil rights and due color and bias and [the] Bank violated some civil rights.”

Compl. (Doc. 3). These allegations do not plausibly state grounds for an exercise of federal

question jurisdiction. Otherwise, there is no basis for concluding that Defendants are state-

actors. Swope v. Northumberland Nat’l Bank, 2014 WL 4716944, *5 (M.D. Pa. Sept. 22, 2014)

(the Court of Appeals for the Third Circuit “has repeatedly found that constitutional claims
           Case 2:20-cv-00319-CB Document 4 Filed 01/13/21 Page 2 of 2




brought against banks fail as a matter of law because banks and their employees do not qualify as

state actors”) (collecting cases).

        Plaintiff’s action is subject to dismissal under 28 U.S.C. § 1915, and there is no reason to

believe that the deficiencies may be cured by amendment. Accordingly, this case is

DISMISSED WITH PREJUDICE.

        IT IS SO ORDERED.



January 13, 2021                                      s/Cathy Bissoon
                                                      Cathy Bissoon
                                                      United States District Judge

cc (via First-Class U.S. Mail):

Alvin R. Simmons, Jr.
4400 Centre Ave, Apt 5A
Pittsburgh, PA 15213




                                                 2
